FILED
                            NOT FOR PUBLICATION                             AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


STEVEN JAY STANWYCK,                             No. 12-73136

               Petitioner - Appellant,           Tax Ct. No. 533-07

 v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                             Submitted July 26, 2016 **

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Steven Jay Stanwyck, a former attorney, appeals pro se from the Tax Court’s

order denying innocent spouse relief, and sustaining the Commissioner of Internal

Revenue’s collection action for the years 1991, 1997, and 1998. We dismiss the

appeal as moot.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Because the Internal Revenue Service has written off the unpaid balances of

Stanwyck’s 1991, 1997, and 1998 tax liabilities, and has released the related

federal tax lien, we dismiss the appeal as moot. See DiGiorgio v. Lee (In re Di

Giorgio), 134 F.3d 971, 974 (9th Cir. 1998) (“To qualify for adjudication in federal

court, an actual controversy must be extant at all stages of review, not merely at the

time the complaint is filed.” (citations and internal quotation marks omitted)); cf.

Greene-Thapedi v. Comm’r, 126 T.C. 1, 8 (2006) (“Inasmuch as the proposed levy

is moot, petitioner has no independent basis to challenge the existence or amount

of her underlying tax liability in this proceeding.”).

      We take judicial notice of the documents attached to the Commissioner’s

motion to dismiss the appeal as moot, filed on March 18, 2014. Stanwyck’s

motion to take judicial notice, filed on November 20, 2013, is denied as moot.

      DISMISSED.




                                           2                                    12-73136